In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2193
SERGIO MEZA,
                                                           Petitioner,
                                 v.

MERRICK B. GARLAND,
Attorney General of the United States,
                                                          Respondent.
                     ____________________

              On Petition for Review of an Order of the
                  Board of Immigration Appeals.
                          No. A200-778-991
                     ____________________

    ARGUED FEBRUARY 25, 2021 — DECIDED JULY 20, 2021
                ____________________

   Before EASTERBROOK, WOOD, and KIRSCH, Circuit Judges.
    WOOD, Circuit Judge. Sergio Meza has resided in the
United States without authorization since 1996. In 2012, the
Department of Homeland Security commenced removal pro-
ceedings against him. Meza applied for discretionary cancel-
lation of removal, but both an immigration judge and the
Board of Immigration Appeals denied his application. In this
petition for review, Meza asks us to reverse the Board’s order,
2                                                 No. 20-2193

arguing that the Board and the immigration judge committed
various legal errors when they denied his application. Bearing
in mind the applicable standards of review, however, we ﬁnd
no reversible error. We therefore deny the petition.

                               I
    Meza, a native and citizen of Mexico, entered the United
States without being formally admitted or paroled in 1996,
when he was nine years old. He has remained in this country
ever since. He is married to another Mexican native, with
whom he has ﬁve U.S.-citizen children. Meza’s parents also
reside in the United States and have lawful permanent resi-
dent status.
    Around 2012, the Department of Homeland Security be-
came aware of Meza’s unauthorized presence in the country
and initiated removal proceedings against him under 8 U.S.C.
§ 1182(a)(6)(A)(i). Meza conceded his removability but ap-
plied for discretionary cancellation of removal under 8 U.S.C.
§ 1229b(b), arguing that his removal would create exceptional
and extremely unusual hardship to his parents and his U.S.-
citizen children.
    On April 6, 2013, while his removal proceedings were
pending, Meza was convicted of operating a motor vehicle
while intoxicated. He was driving home after drinking at
breakfast and collided with another vehicle. A breathalyzer
test registered his blood alcohol content as 0.2, considerably
above the legal limit. Fortunately, no one was injured, but the
incident caused $5,000 in damage to the other car. Meza’s mo-
tor-vehicle issues did not end there: In October 2015, Meza
pleaded guilty to operating a vehicle without a license; in Oc-
tober 2016, he pleaded guilty to operating a motor vehicle
No. 20-2193                                                    3

without insurance; and in December 2016, he pleaded guilty
to failing to install an ignition interlock on his vehicle.
   On July 17, 2018, Meza appeared before an immigration
judge in connection with his application for cancellation of re-
moval. At the hearing, Meza and his wife explained the cir-
cumstances surrounding each of his criminal oﬀenses, testi-
ﬁed about his character, and discussed the hardship that his
family members would face if he were to be removed. One
more unfavorable fact emerged at the hearing: Meza admitted
that he had used a fabricated social security number to obtain
employment between 2003 and 2015.
    On August 15, 2018, the immigration judge issued a writ-
ten decision ﬁnding Meza to be removable and denying his
application for cancellation of removal. The judge determined
that Meza was ineligible for cancellation because he had failed
to fulﬁll two of the statutory criteria: (1) that he was a person
of “good moral character” and (2) that qualifying relatives
would suﬀer “exceptional and extremely unusual hardship”
from his removal.
   Meza appealed to the Board of Immigration Appeals,
which issued an opinion aﬃrming the immigration judge’s
order on June 10, 2020. The Board rested its decision solely on
the ground that Meza had failed to demonstrate good moral
character and did not address the immigration judge’s hard-
ship ﬁndings. Meza timely ﬁled this petition for review
shortly thereafter.
4                                                     No. 20-2193

                                II
                                A
     Before delving into the merits, we brieﬂy explain why we
have jurisdiction over Meza’s petition. Section 242(a) of the
Immigration and Nationality Act (INA) vests the federal
courts with jurisdiction to review ﬁnal orders directing the re-
moval of an alien from the United States. 8 U.S.C. § 1252(a).
The Act narrows the scope of judicial review, however, where
an alien seeks judicial review of a denial of discretionary re-
lief, such as an order that the alien is ineligible for cancellation
of removal. Id. § 1252(a)(2)(B)(i) (providing that “no court
shall have jurisdiction to review … any judgment regarding
the granting of relief under section … 1229b”). In such situa-
tions, the Act limits the jurisdiction of the courts of appeals to
“constitutional claims or questions of law.” Id.
§ 1252(a)(2)(D). As we read Meza’s petition, we understand it
to be raising questions of law—namely, that the immigration
judge and the Board committed legal errors by disregarding
a statutory requirement, ignoring evidence, and misinterpret-
ing precedent. See Iglesias v. Mukasey, 540 F.3d 528, 531 (7th
Cir. 2008) (“A claim that the BIA has completely ignored evi-
dence put forth by a petitioner is an allegation of legal error.”);
Aparicio-Brito v. Lynch, 824 F.3d 674, 686 (7th Cir. 2016) (“A le-
gal question arises when the Board misinterprets a statute, …
or its own precedent, [or] applies the wrong legal standard …
.”). We are thus satisﬁed that our jurisdiction over his petition
is secure.

                                 B
   Because the Board aﬃrmed the immigration judge with
supplemental reasoning, we review the immigration judge’s
No. 20-2193                                                  5

order as modiﬁed by the Board. See Dominguez-Pulido v.
Lynch, 821 F.3d 837, 841 (7th Cir. 2016).
    Meza’s primary challenge concerns the determination that
he is ineligible for cancellation of removal because he lacks
good moral character. Under the INA, an alien who is not a
permanent resident is eligible for cancellation of removal only
if he demonstrates all of the following: (A) physical presence
in the United States for a continuous period of at least ten
years; (B) good moral character during that period; (C) no
conviction of certain enumerated criminal oﬀenses; and (D)
exceptional and extremely unusual hardship to a spouse, par-
ent, or child who is a citizen or lawful permanent resident
should the alien be removed. 8 U.S.C. § 1229b(b)(1). In his pe-
tition for review, Meza contends that the immigration judge
and the Board committed several legal errors on their way to
ﬁnding that Meza lacked good moral character, including by
examining conduct from outside the relevant ten-year period,
ignoring relevant evidence, and contradicting precedent.
    The ﬁrst alleged legal error to which Meza points concerns
the ten-year period for assessing good moral character. The
Board has interpreted the ten-year period for establishing
good moral character under section 1229b(b)(1) as covering
the ten years immediately preceding the ﬁnal decision of the
immigration judge or the Board, whichever is then relevant.
In re Ortega Cabrera, 23 I&N Dec. 793, 797 (BIA 2005). Thus,
the beginning of the good-moral-character period for the im-
migration judge’s August 2018 decision was August 2008. Ac-
cording to Meza, however, the immigration judge’s good-
moral-character analysis was legally ﬂawed because she
based it on conduct that occurred before 2008. This appears to
have been the case: the immigration judge’s opinion expressly
6                                                    No. 20-2193

calls out Meza’s “history of drug use” as partial support for
her ﬁnding that he failed to demonstrate good moral charac-
ter. This reference was erroneous, because the only evidence
of drug use in the record dated from before 2008.
    Meza’s argument still founders, however, because the
Board recognized the error and corrected it on appeal. Indeed,
the Board’s opinion takes great care to explain that it had
“consider[ed] [Meza’s] criminal history only for the past 10–
year period” (which, by the time of the Board’s decision,
spanned 2010 to 2020). We ﬁnd nothing in the Board’s opinion
to suggest, as Meza claims, that the Board’s decision remained
“tainted” by the immigration judge’s original analysis, not-
withstanding the correction. The Board concluded that the
immigration judge’s ﬁnding should be aﬃrmed solely based
on conduct during the preceding ten years. It reasonably
viewed Meza’s drunk driving oﬀense, multiple vehicle-re-
lated traﬃc violations, and use of a fake social security card
during that period as indicative of an absence of good moral
character.
    Meza’s remaining arguments are equally unavailing. He
claims that the immigration judge erroneously concluded that
Meza “did not comply with the requirement to have an inter-
lock device on his car at all times.” Although this sounds more
like a factual dispute than a legal one, Meza insists that a legal
error occurred because (as he sees it) the immigration judge
ignored his explanation for why he had been driving without
an interlock device—i.e., that at the time of the offense he was
driving his wife’s car, which did not have an interlock device,
because his wife had gotten ill in the middle of a trip and
could no longer drive. Meza pointed out that he had
No. 20-2193                                                    7

otherwise complied with the requirement by installing the in-
terlock on his personal vehicles, just not his wife’s.
    Meza’s explanation is beside the point. As Meza himself
admitted in the administrative proceedings, he was not per-
mitted to operate any vehicle lacking an ignition interlock de-
vice, because of his prior drunk driving conviction. He vio-
lated that requirement when he drove his wife’s vehicle, just
as he would have had he been driving a rental car, or his next-
door neighbor’s car. The immigration judge’s determination
that Meza “did not comply with the requirement” was there-
fore correct; it does not suggest that either the immigration
judge or the Board ignored Meza’s explanation. Nor does the
fact that the immigration judge said Meza violated the re-
quirement to have a device in “his car” change our analysis—
although the judge’s language might have been more precise,
in this context, “his car” clearly is shorthand for “the car that
Meza was operating.”
    Next, Mesa suggests that the Board erred by treating his
single drunk-driving oﬀense as presumptive evidence of a
lack of good moral character. In so doing, Mesa argues, the
Board contradicted its own precedent. He points to two cases:
Matter of Sanchez-Linn, 20 I&N Dec. 362 (BIA 1991), in which
the Board explained that “good moral character is not de-
stroyed by ‘a single lapse,’” id. at 366, and Matter of Castillo-
Perez, 27 I&N Dec. 664 (A.G. 2019), in which the Attorney Gen-
eral held that two convictions for drunk driving establish a
presumption that an alien lacks good moral character, id. at
664. Since there is only one drunk-driving conviction here,
Meza accuses the Board of contradicting Matter of Castillo-Pe-
rez by erroneously presuming a lack of good moral character
based on only one oﬀense.
8                                                   No. 20-2193

    We can assume that Meza is correct that a single drunk-
driving oﬀense does not automatically preclude an immigra-
tion judge from ﬁnding good moral character. Compare
8 U.S.C. § 1101(f) (listing eight circumstances that bar a good-
moral-character determination). Nevertheless, there are three
problems with his argument. First, he reads the BIA’s lan-
guage in Matter of Sanchez-Linn too broadly. That case was
careful to distinguish a lapse, on the one hand, from a more
serious oﬀense, on the other. See 20 I&N Dec. at 366. Second,
nothing in the Board’s and the immigration judge’s opinions
suggests that they considered Meza’s drunk-driving oﬀense
in isolation. Indeed, both opinions mention the oﬀense along-
side other relevant oﬀenses, including Meza’s subsequent ve-
hicle-related violations and his use of a fabricated social secu-
rity number. Finally, Meza also overreads Matter of Castillo-
Perez. That case does no more than create a presumption that
two drunk-driving oﬀenses prevent a ﬁnding of good moral
character. It does not preclude the Board from assigning sub-
stantial weight to a single incident of drunk driving, should
the facts persuade it to do so. In short, nothing suggests that
the Board contradicted its own precedent.
    As a fourth error, Meza alleges that the Board and the im-
migration judge ignored evidence of his rehabilitation follow-
ing his drunk-driving oﬀense. The record does not support
this argument. Neither the Board nor the immigration judge
ignored evidence of Meza’s rehabilitation—indeed, both
mention that Meza had presented such evidence. Ultimately,
though, they determined that any evidence of rehabilitation
was outweighed by Meza’s criminal history, including of-
fenses that postdated his drunk-driving conviction. That de-
termination is, at its core, a discretionary one that we may not
review.
No. 20-2193                                                     9

    Finally, Meza contends that the immigration judge and the
Board erred by disregarding oral testimony and written state-
ments concerning his good moral character, including letters
that had been sent to the immigration judge on his behalf. But
once again, the problem was not disregard of these materials;
it was their lack of persuasiveness.
    Nothing suggests that either the immigration judge or the
Board ignored the testimony provided by Meza and his wife
concerning Meza’s character. To the contrary, the immigra-
tion judge summarized this evidence at length in her opinion.
Although the testimony did not feature prominently in the
analysis section of her decision, the judge conﬁrmed that she
had evaluated “all the record evidence and testimony as a
whole” and determined that Meza’s criminal record out-
weighed other considerations. The brevity of the judge’s anal-
ysis does not amount to a legal error. As we have previously
said, “the BIA is not required to ‘write an exegesis on every
contention. What is required is merely that it consider the is-
sues raised, and announce its decision in terms suﬃcient to
enable a reviewing court to perceive that it has heard and
thought and not merely reacted.’” Mansour v. INS, 230 F.3d
902, 908 (7th Cir. 2000) (quoting Becerra-Jimenez v. INS, 829
F.2d 996, 1000 (10th Cir. 1987)). That test is easily met here.
    Meza’s assertion that the immigration judge and the Board
ignored written statements of his character comes closer to the
mark, but it is still not enough. Although it is true that neither
the Board nor the immigration judge speciﬁcally mentioned
the letters that Meza received on his behalf, this observation
alone is not dispositive. Even if we assume that the immigra-
tion judge and Board ignored this evidence, Meza must also
show that “the ignored letters were central to his claims, and
10                                                No. 20-2193

… ‘may have had the potential to change the outcome of the
hearing.’” Perez-Fuentes v. Lynch, 842 F.3d 506, 512 (7th Cir.
2016) (quoting Delgado v. Holder, 674 F.3d 759, 768 (7th Cir.
2012)). He has not done so. The letters in question primarily
attest to Meza’s work ethic and maintain that he is a good fa-
ther who is committed to his family. This information is
largely, if not entirely, cumulative of Meza’s and his wife’s
testimony about his character, family life, and employment
history, all of which the immigration judge described at
length in her opinion. Since Meza does not point to any par-
ticular evidence that might have altered the immigration
judge’s or the Board’s analysis, these letters do not support a
grant of the petition.

                               C
    In addition to challenging the immigration judge’s good-
moral-character determination, Meza’s petition also raised a
number of alleged defects with the immigration judge’s hard-
ship analysis. The Board, however, aﬃrmed the immigration
judge’s decision only on the good-moral-character point; it
did not address hardship. Since a failure to demonstrate good
moral character is a suﬃcient basis for denying cancellation
of removal, the Board had no need to go further. See INS v.
Abudu, 485 U.S. 94, 105 (1988) (“[T]he BIA may leap ahead …
over … threshold concerns … and simply determine that even
if they were met, the movant would not be entitled to … re-
lief.”). Since we aﬃrm the Board’s decision on good-moral-
character grounds, it is not necessary to revisit the immigra-
tion judge’s hardship analysis. Perez-Fuentes, 842 F.3d at 510,
513.
     The petition for review is DENIED.